DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US PG Pub 2007/0141247; hereafter ‘247) in view of Sun et al. (US PG Pub 2016/0280952; hereafter ‘952), Dandreaux et al. (US PG Pub 2014/0171585; hereafter ‘585), and Takano et al. (US PG Pub 2006/0063004; hereafter ‘004). As evidenced by https://www.britannica.com/science/mica.
Claims 1 & 3: ‘247 is directed towards a method of making pigments (title), comprising:
forming a first slurry including a substrate (see ¶ 47);
forming a mixture of monomers and adding the mixture of monomers to the slurry (¶ 48);
adding a radical initiator to the slurry (¶ 48); 
adding an emulsifier to the slurry (¶ 48);
emulsion polymerizing the monomers to form a first coating polymer and a second polymer coating on the substrate and encapsulating the substrate (¶s 33, 34, & 48; ‘247 teaches that the monomers may be emulsion polymerized in a single-stage or two-stage polymerization and that in a two-stage polymerization, the first stage monomers are added and polymerized first in the aqueous medium followed by addition and polymerization of the second monomers (¶ 33) in which the monomers to be polymerized in each stage may be pre-emulsified in water and a surfactant before being added to the reactor (¶ 34)).
‘247 is unclear if a second emulsifier and a second radical initiator is used.
However, ‘952, which is directed towards an aqueous latex and dispersion of inorganic pigments particles in an aqueous latex (title) formed by emulsion polymerization (¶s 72-77) teaches that it is known in the art to use a combination of emulsifiers (¶ 76).
And, ‘585, which is also directed towards pigment polymeric additives for paint (title) which can be formed by emulsion polymerization (¶ 42) teaches that it is known in the art to use a combination of radical initiators during the emulsion polymerization (¶ 34).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the teachings of ‘952 & ‘585 into the process of ‘247 such 2 monomers, 2 radical initiators, and 2 emulsifiers are used during the two stage polymerization process such that the first and second stage both use the combination of radical initiators and the combination of emulsifiers because as taught by ‘952 & ‘585, it is recognized in the art to use combinations of two emulsifiers and two radical initiators during the emulsion polymerization of monomers and pigments and thus would have predictably provided the desired result when used in the process of ‘247.
‘247 does not teach the order of mixing the ingredients.
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
‘247 teaches that the substrate can be an inorganic pigment such as mica flakes (see ¶ 23).
‘247 does not teach that the substrate is a single layer of a reflector material chosen from a metal or metal alloy.
However, ‘004, which is directed towards flake pigments (title) for paint compositions (¶ 36) discloses that aluminum or aluminum alloy flakes (¶ 34) and mica flakes (¶ 60) are recognized alternative flake pigments for paints (title and ¶s 34, 36, & 60).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute an aluminum or aluminum alloy flake for the mica flake because they are art recognized alternative inorganic flake pigments for paint and thus aluminum or aluminum alloy flakes would have predictably been suitable as the flake pigment in ‘247.
Though ‘004 does not explicitly state that the aluminum or aluminum alloy flake is a single layer it is reasonable to presume that said flake is a single layer because it is taught as being exclusively aluminum or aluminum alloy. 
However, if said aluminum or aluminum alloy flake is comprised of multiple layers the Examiner notes that said flake would still read on the claimed “substrate” because the claim is comprising and does not exclude a substrate with additional layers.
Claim 4: The polymer precursor is an acrylic monomer (¶ 48).
Claim 5: ‘247 teaches that the radical initiator can be a redox initiator (¶ 36).
Claim 6: Applicant is advised that claim 6 is a contingent limitation based on the selection made in claim 5 and thus given that ‘247 teaches a redox initiator, claim 6 is optional and does not need to be met. See MPEP §2111.04(II).
Claim 7: Applicant is advised that claim 7 is a contingent limitation based on the selection made in claim 5 and thus given that ‘247 teaches a redox initiator, claim 7 is optional and does not need to be met. See MPEP §2111.04(II).
However, ‘247 teaches that the initiator can be an azo compound (¶ 36).
Claim 8: As discussed above, the first slurry comprises mica which is a multil-layered material in which one layer can be termed the substrate and a second layer can be termed the colorant and thus ‘247 reads on the limitation (¶ 23).
Claim 9: The colorant is a pigment (¶ 23).
Claim 10: The solvent is water (¶ 47).
Claim 11: The mixture of ‘247 comprises a surfactant (¶ 34).
Claim 12: The solution of ‘247 is agitated (¶s 47-48).
It would have been obvious to one of ordinary skill in the art at the time of filing to perform the steps in the claimed order because it is prima facie obvious to change the sequence method steps. MPEP §2144.04(IV)(C).
Claim 13: The radical initiator is a redox initiator which initiates the reaction and thus it is apparent that the initiator decomposes by redox reactions (¶ 36).
Claim 14: ‘247 teaches radical initiation of emulsification polymerization to encapsulate the substrate (¶ 48).
Claims 15, 16, & 18: As discussed above, the combination teaches adding a first monomer, first radical initiator, and first emulsifier and a second monomer, second radical initiator, and a second emulsifier in which the second monomer is added after the first monomer is reacted (¶ 33).
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘247) in view of Solc (US Patent 4,680,200; hereafter ‘200).
Claim 19: ‘247 is directed towards a method of making pigments (title), comprising:
forming a first slurry including a substrate (see ¶ 47);
forming a mixture of monomers and adding the mixture of monomers to the slurry (¶ 48);
adding a radical initiator to the slurry (¶ 48); 
adding a surfactant to the slurry (¶ 34);
emulsion polymerizing the monomers to form a first coating on the substrate and encapsulating the substrate (¶ 48).
 ‘247 does not teach the order of mixing the ingredients.
It would have been obvious to one of ordinary skill in the art at the time of filing to mix the components in the claimed order because it is prima facie obvious to change the sequence of adding ingredients. MPEP §2144.04(IV)(C).
‘247 teaches that sodium lauryl sulfate is a suitable emulsifier (¶ 34).
‘247 does not teach that the surfactant is propylene glycol.
However, ‘200, which is directed towards polymer encapsulated pigments formed by emulsion polymerization (abstract) discloses that known emulsifiers for emulsion polymerization include both propylene glycol and sodium lauryl sulfate (col. 3, lines 35-55).
It would have been obvious to one of ordinary skill in the art at the time of filing to substitute propylene glycol for sodium lauryl sulfate in the process of ‘247 because they are art recognized alternatives and it is prima facie obvious to substitute art recognized alternatives.
Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 
In regards to applicant’s argument that the claim process steps are more than an order of adding ingredients; applicant is advised that a prima facie case of obviousness has been presented based on the order of performing process steps are interchangeable and applicant has not provided any evidence to rebut the case. The examiner asserts that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). MPEP 2145(I).
In regards to applicant’s arguments pertaining to the 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant is advised that ‘004 is directed towards flake pigments (title) and discloses that aluminum flakes and mica flakes are art recognized alternative flake pigments for paints (title and ¶s 34, 36, & 60) and ‘247 is directed towards pigment for paint (title) and thus there is a suggestion in the prior art that aluminum flakes and mica flakes can be substituted for each other.
In regards to applicant’s statement that ‘247 discloses that the pigments can be inorganic such as metal oxides, chromates, molybdates, phosphates, and silicates or organic pigments; applicant is advised that ‘247 also teaches that the pigment may be metallized organic pigments as well as mica flake and does not exclude metal pigments from inorganic pigments.
In response to applicant's argument that ‘004 teaches a flake pigment comprising a base particle composed of flake particles and a single-layer or double-layer coat covering the surface of each base particle, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In regards to applicant’s position that ‘004 teaches alumina flakes; the Examiner notes that ‘004 teaches that the flake pigment can be alumina but applicant is advised that ‘004 recognizes that aluminum (i.e. metallic aluminum and not alumina) flakes are known and suitable (see ¶s 48, 49, 52, 138) and thus the combination teaches using aluminum flake pigments in place of mica flake pigment as discussed above.
In regards to applicant’s arguments pertaining to lecithin and ‘368; these arguments are moot because claim 19 has been amended to remove lecithin from the list of emulsifiers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/Primary Examiner, Art Unit 1759